LOGO [g898703ex10_1logo.jpg]   

ANNUAL INCENTIVE PLAN

2015

 

 

Exhibit 10.1

The Commercial Vehicle Group, Inc. (the “Company”) 2015 Annual Incentive Plan
(the “2015 Plan”) period will be one year, coinciding with the Company’s fiscal
year. The performance measures are exclusively financial in nature and will
include net sales, operating profit margin, and operating profit after capital
charge (“OPACC”).

Participants assigned to a specific Business Unit will have a mix of
consolidated and line of business metrics that promotes high level collaboration
and divisional “line of sight” performance. Corporate participants will have
consolidated metrics.

 

2015 Annual Incentive Plan Metrics and Weighting

       Net Sales     Operating Profit Margin     OPACC     TOTAL      Corporate
    Business
Unit     Corporate     Business
Unit     All    

Corporate Participants

     20 %        60 %        20 %      100 % 

Business Unit Executives

       15 %      60 %      10 %      15 %      100 % 

Business Unit Associates

       15 %      20 %      50 %      15 %      100 % 

 

2015 Annual Incentive Plan Performance Payouts

(See Addendum for 2015 Performance Targets)

Below Threshold

  No Payout

Threshold Performance

  25% Payout

Target Performance (Plan)

  100% Payout

Superior/Maximum Performance

  200% Payout



--------------------------------------------------------------------------------

LOGO [g898703ex10_1logo.jpg]

ANNUAL INCENTIVE PLAN

2015

 

 

Payouts for results between the threshold and target levels of performance and
between the target and maximum levels of performance will be determined using
straight line interpolation.

Participation

New hires selected to participate in the 2015 Plan will be eligible to
participate in the first year of employment with the first year’s award
pro-rated based on the number of complete calendar months worked in the plan
year, unless otherwise indicated at hire.

Plan Payout Approach

Awards under the 2015 Plan shall be paid as wages as a separate line item, or
via separate check through the normal payroll process. All awards paid under the
2015 Plan shall be subject to applicable tax withholding requirements.
Participants must be actively employed on the date of payout to receive a
payment. Participants who are terminated for any reason prior to the payout date
will forfeit their calculated award. The disposition of individual questions,
disputes or exceptions will be determined by the Chief Financial Officer and
Chief Executive Officer. Any inquiry or dispute regarding the 2015 Plan, or
payments under the 2015 Plan, must be directed in writing to the Chief Human
Resources Officer.

Administration

The 2015 Plan will be administered by the Compensation Committee of the Board of
Directors, with support from the Chief Human Resources Officer, the Chief
Financial Officer, and the Chief Executive Officer of the Company. The
Compensation Committee has the discretion to review, modify and approve the
calculation of the annual performance goals and determine the amount of any
bonuses payable under the 2015 Plan for the sole purpose of ensuring that the
incentive payments are calculated with the same intentions in which the targets
have been set for the current year, including making adjustments to eliminate
the effects of restructuring and other (income) expenses not foreseen at the
time the 2015 Plan was established, which may include:

 

  •   Significant changes in accounting policies

 

  •   Third party costs associated with non-integration, merger & acquisition
expense

 

  •   Early extinguishment of debt

 

  •   Significant gains or losses on the unplanned sale of a business segment or
property

 

  •   Restructuring costs associated with workforce reductions

 

  •   Significant asset impairment charges, excluding reserves made in the
normal course of business

 

  •   Benefits or expenses associated with significant changes in deferred taxes



--------------------------------------------------------------------------------

LOGO [g898703ex10_1logo.jpg]

ANNUAL INCENTIVE PLAN

2015

 

 

 

  •   FX moves against US currency

 

  •   Unusual material legal settlements, exclusive of defense or litigation
costs

In addition, the Compensation Committee has the discretion to increase or
decrease the payouts based on significant differences in individual performance
of each of the executive officers or other 2015 Plan participants.

The existence of a plan does not guarantee a payment under the 2015 Plan and CVG
reserves the right to amend or eliminate the 2015 Plan at any time.
Participation in the 2015 Plan is not a guarantee of the right to participate in
a plan in future years. Participants must continue to satisfy the requirements
of the 2015 Plan in order to participate. Participants shall also be subject to
all applicable conduct and performance standards including, without limitation,
the Company’s Code of Ethics, at all times while performing transactions for
which awards are payable hereunder. The Chief Executive Officer may cancel an
award related to, or in recognition of, a particular transaction if the Company
discovers that the Participant to whom the award may be due has violated any of
the above conditions. If the Company discovers such a violation after it has
paid an award, the Company reserves the right to pursue any means allowed by law
to recover the amount of such an award.

Payments will be calculated under the 2015 Plan utilizing the published metrics.
Calculated payments will be presented to the Compensation Committee for review
and approval prior to payment.

General

The 2015 Plan, participation hereunder, and/or receipt of an award shall neither
create nor constitute a contract of employment. Neither the 2015 Plan nor
participation hereunder shall guarantee future employment for any period of
time. Participants remain employees at will, and either the Company or a
Participant may terminate the Participant’s employment at any time for any
reason.

Payments under the 2015 Plan will not be taken into account for purposes of
calculating a Participant’s benefits under any of the Company’s other employee
benefit plans or arrangements unless otherwise expressly and specifically
provided in such benefit plan or arrangement.

The 2015 Plan is unfunded and a Participant’s rights under the 2015 Plan will be
equivalent to that of an unsecured general creditor of the Company. The 2015
Plan is intended to be exempt from Internal Revenue Code section 409A and will
be administered accordingly.